DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              PHILIP LEIGH,
                                Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D16-2998

                          [August 24, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Barbara McCarthy,
Judge; L.T. Case No. 03021456 CF10B.

  Philip Leigh, Gillingham Kent, United Kingdom, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mark J. Hamel,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, TAYLOR and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.